Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s response filed on 11/02/2020 is duly acknowledged.
	Claim 5 was previously canceled by applicants.
	Claims 1-4 and 6-26, as currently amended/presented are pending in this applications. The species of “lignocellulosic feedstock” recited in claim 2 have been rejoined (see applicant’s election dated 09/24/2015) and all claims have been examined on their merits in this action hereinafter. 
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657 (phone: 571-272-8790).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. B. Logan Buck (attorney of record) on 04/28/2021 (see attached Examiner-initiated interview summary).
The application has been amended as follows:
In the Claims
Claims 24 and 26 have been canceled by this Examiner’s Amendment.
	Claims 1-4, 6-23 and 25 have been allowed as discussed below:
Claims 1, 9, 17 and 19 have been specifically amended as follows:
	1. (Currently Amended) A method of processing lignocellulosic feedstock, said method comprising: 
- Pretreating a soft lignocellulosic feedstock at pH within the range 3.5 to 9.0 in a single- stage pressurized hydrothermal pretreatment reactor at a dry matter (DM) content of at least 35% at temperatures between 160 and 200°C for residence times of between 5 and 60 minutes to produce a pretreated biomass wherein exogenous cellulase enzymes are not added to the single-stage pressurized hydrothermal pretreatment reactor prior to or during said residence time, and wherein said pretreating does not comprise adding sulphuric acid to the lignocellulosic feedstock,
- Removing the pretreated biomass from the pressurized reactor in a non-explosive removal system, 
- Separating the pretreated biomass into a separated solid fraction and a separated liquid fraction, wherein the feedstock has a fiber structure that is maintained during pretreatment and separation,
- Adding an enzyme mixture comprising endoglucanase, exoglucanase, B-glucosidase, endoxylanase, xylosidase and acetyl xylan esterase activities to the separated solid fraction at 15 % DM or greater for a time between 24 and 150 hours for enzymatic hydrolysis to produce a hydrolysed solid fraction, wherein said enzyme mixture is not added to said separated liquid fraction, and 
, and further conducting post-hydrolysis for a period of 6 to 50 hours whereby at least 60% by mass of the xylo-oligomers in the separated liquid fraction are degraded to xylose monomers by the action of enzyme activities remaining within the hydrolysed solid fraction.
9. (Currently Amended) The method of claim 1 wherein the feedstock is pretreated to a severity such that the biomass produced has a xylan number of 12% or higher.
17. (Currently Amended) The method of claim 1 wherein the enzyme mixture comprises exocellulase activity (EC 3.2.1.91); endocellulase activity (EC 3.2.1.4); B-glucosidase activity (EC 3.2.1.21); B-1,4 endoxylanase activity (EC 3.2.1.8); and acetyl xylan esterase activity (EC 3.1.1.72), and wherein the enzyme mixture comprises enzyme activities such that for every 1 filter paper units (FPU) of cellulase activity there is at least 30 carboxymethycellulose units (CMC U) of endoglucanase activity and with at least 28 para- nitrophenyl-B-D-glucopyranoside units (pNPG U) of beta glucosidase activity and at least 50 birchwood xylanase units (ABX U)) of endoxylanase activity.
19. (Currently Amended) The method of claim 1 wherein a combined C5/C6 hydrolysate recovered after hydrolysis of the liquid fraction is directly fermented to ethanol using one or more modified yeast strains.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method of processing lignocellulosic feedstock (see instant claim 1, as amended) using the specific combination of method steps that require pressurized hydrothermal pretreatment parameters .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 6-23 and 25 have been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657